Per Curiam. From January 1, 1997, until his death on January 6, 2007, Judge Terry Crabtree faithfully served the State of Arkansas as a member of the Arkansas Court of Appeals. Upon the occasion of his death, the court wishes to express its sincere condolences to Judge Crabtree’s family and takes this moment to recognize the dignity and civility that he displayed during his service on the court. Following a distinguished career as a soldier, police officer, professor, and circuit/chancery/juvenile judge, Judge Crabtree was appointed to this court by Governor Mike Huckabee. Thereafter he was elected to two consecutive terms. During his decade as an appellate judge, he maintained a commitment to justice and fairness and stood as a positive example for other judges with whom he served. Judge Crabtree’s record of public service cannot be overestimated. He will be sorely missed on both a professional and personal level by his many friends and colleagues.